Labor Contract

 

Party A:

 

Name of Employer: Wuhan Kingold Jewelry Co., Ltd

 

Party B:

 

Name: Wang Jun

 

No: ______________________

 

 

Issued by Wuhan Labor and Social Security Bureau

 

 

Statement

 

1.The labor contract is the general sample of labor contract for reference of
employer and laborers. Employer and laborer can increase relevant clauses and
provisions required with consultation.

 

2.After both parties sign the labor contract, employers can make authentication
in the labor security administration department.

 

3.After the dissolution or termination of the labor contract, employer shall
keep it at least for two years for future reference.

 

4.The labor contract applies to full-time labor.

 

 

Basic Information from Party A

 



Name Wuhan Kingold Jewelry Co., Ltd Legal representative or director Jia Zhihong
Address No.15, Jiang’an Economic Development Zone, Wuhan City Contact department
Office Certificate number of organization code 74140273-6 Contact number
65660703

 



 

 

 



Basic Information from Party B

 



Name Wang Jun ID number 420106197411082439 Highest education Bachelor degree
Technical grade Senior gold investment analyst Mobile 13971371328 Family address
Room 302, Building B3, Lishui Jiayuan, Dongxihu District, Wuhan City

 

Job Resume

 

1997, graduated from Computer Engineering Department of Central China Normal
University, bachelor degree, CCNA network engineer

 

September 1993-July, 1997, Studied in Computer Engineering Department of Central
China Normal University, majoring in software development and application, with
bachelor degree.

 

1997-2000, worked in MODISH C'BONS Cosmetics Company and took charge of network
information management and logistics management.

 

2000-2002, worked in Hubei Mailyard Group Company and took charge of network
information management and website development.

 

2003-present, work in Wuhan Kingold Jewelry Co., Ltd as a gold investment
analyst and served successively as manager of purchase department, manager of
investment department, assistant of general manager and vice general manager.

 

Joined in the industry of gold jewelry in 2003 and has had 11 years’ working
experience, with abundant experience in management of industrial production
technology and business management and deep understanding of the industry; took
charge of improvement of company and bank investment product, process technology
and manufacturing technique, with high theoretical level and abundant practical
experience; hold rigorous and realistic scientific attitude toward study and
work, with higher professional skills.

 



 

 

 



The labor contract is hereby concluded by Party A and Party B in accordance with
Labor Law of the People’s Republic of China, Labor Contract Law of the People’s
Republic of China and relevant policies and regulations based on the principles
of fairness, legitimacy, equality, voluntariness, consensus through negotiation
and good faith.

 

Article 1 Term of Labor Contract

 



1.Fixed Term

From May 1, 2014 to April 2, 2019, thereinto, stipulated probation period is
____ month(s).

 

2.Non-fixed term: start from___ month___ day ___year

 

3.Task-oriented contract term. The work task is:

 

Article 2 Job Responsibilities and Workplace

 

Party A employs Party B to work at Wuhan Kingold Jewelry Co., Ltd. as General
Manager, and the job responsibilities are:

_______________________________________________________________________________________

 

_______________________________________________________________________________________

 

_______________________________________________________________________________________

 



Article 3 Working Hours and Vocation

 

(I) Party A and Party B agree Party B’s working hours are specified according to
the first manner as follows:

 

1.Standard working hours system within 8 hours for daily work and 40 hours for
working every week.

 

2.Non-fixed working hours system approved by the labor security administration
department.

 

3.Cumulative working hours system approved by the labor and social security
administration department.

 

(II)Party A can extend working time for production (work) demand after
consultation with Labor Union and Party B. Save the provisions of Article 42 in
Labor Law of the People’s Republic of China, it shall not exceed one hour every
day. Save the special reason, it shall not exceed 3 hours every day and not
exceed 36 hours for every month.

 

(III)Party A arranges the vocation of Party B by laws during national statutory
holidays.

 

 

 

 



 

Article 4 Labor Remuneration

 

1.Party A carries out the system of equal pay for equal work following the
principle of distribution according to work. According to Party B’s current post
of duty, the stipulated salary is 12000 Yuan/month and the salary in probation
period is ____ Yuan/month. As for the implementation of piecework system, the
monthly salary is calculated by the unit price of piecework.

 

The distribution method is:

_______________________________________________________________________________________

 

_______________________________________________________________________________________

 

_______________________________________________________________________________________

 



2.In case Party A arranges Party B to extend the working time, Party A shall pay
the remuneration not less than 150% of the salary. In case Party A arranges
Party B to work in rest day without taking deferred holidays, Party A shall pay
the remuneration not less than 200% of the salary; in case Party A arranges
Party B to work in statutory holidays, Party A shall pay the remuneration not
less than 300% of the salary.

 

3.Party A shall pay off the salary to Party B in currency at least for once, and
the 15th of each month is the payday.

 

4.During the period when Party B participates in social activities, or enjoys
annual leave, home leave, marriage and funeral leave, pregnancy test of female
workers, maternity leave, time of nursing in suckling period, contraception
operation leave and nursing leave of man, Party A shall deem that Party B
provides normal labor and pay the salary.

 

 

 

 



 

Article 5 Social Insurance and Benefits and Welfare

 



1.Party A and Party B effect insurance by laws and pay all kinds of social
insurance charges on time and Party A will deduct Party B’s part from his or her
salary.

 

2.Party A provides Party B with the following benefits and welfare: five
–insurances

 

In case Party B fails to provide the information required for transacting social
insurance or transact the procedure of stopping payment in discount window in
time, Party A deems that Party B gives up and shall not pay the social insurance
charges in this meanwhile.

 

Article 6 Labor Protection, Labor Conditions and Protection against Occupational
Hazard

 

1.Party A is obligated to truthfully inform Party B of the post which may have
occupational hazard and make the education of labor safety and hygiene on Party
B, avoiding accident and reducing occupational hazard in the process of labor.

 

2.Party A shall provide Party B with labor safety and hygiene facility, labor
safety and hygiene condition and necessary labor protective articles conforming
to national regulations and make healthy examination regularly for staff who are
engaged in work with occupational hazard.

 

3.In case Party A employs Party B to engage in special work, execute relevant
provisions of special work.

 

4.Party A shall make special labor protection on female worker and minors (over
16 years old but under the age of 18) in accordance with national regulation.

 

5.Party B shall strictly abide by regulations on safety operation and follow the
command of Party A’s manager in the process of labor, without operation against
rules and working at risk.

 

6.Party B is entitled to reject to execute Party A’s command against rules,
force of working at risk and behaviors which may damage life safety and physical
health and offer criticism, impeach and accusation.

 

 

 

 



 

Article 7 Alternation of Labor Contract

 

The contract may be revised in written form, after both parties’ agreement
through negotiation.

 

The labor contract after alternation shall be held by employer and laborer for
each copy.

 

Article 8 Cancellation and Termination of Labor Contract

 



(I) Cancellation of Labor Contract:

 

1.The labor contract may be cancelled based on both parties’ mutual negotiation.

 

2.Party A may cancel the contract in case any of the following occurs after
informing the cause to Labor Union:

 

(1)Party B is proved to be unqualified in probation period;

 

(2)Party B severely violates the rules and regulations of Party A;

 

(3)Party B’s gross negligence or jobbery causes great losses for Party A;

 

(4)Party B holds another job without the permit of Party A, which seriously
affects the completion of Party A’s work task, or Party B refuses to correct the
error after Party A’s warning;

 

(5)Party B forces Party A to conclude or alter the labor contract against Party
A’s true intention by means of deception, coercion or exploitation of its
unfavorable position;

 

(6)Party B is investigated for criminal responsibility.

 

3.Party A shall notify Party B in writing 30 days in advance or pay additional
one-month salary to Party B, and cancel the labor contract after submitting the
cause to Labor Union, in case any of the following occurs:

 

(1)Party B, due to sickness or injury inflicted off the job, cannot resume his
or her work or do the other job reassigned by Party A after specified period of
medical treatment;

 

(2)Party B is unqualified, even after a training or a job adjustment;

 

(3)The objective conditions on which the contract is based have materially
changed to the extent that it is impossible to perform the contract while both
parties cannot reach an agreement to amend the contract to reflect the changed
conditions;

 

 

 

 

4.Party A is not allowed to cancel the labor contract as per Article 3, in case
of any following occurs:

(1)Party B is engaged in the work with occupational hazard, without occupational
health examination before departure, or suffers occupational disease in the
period of diagnosis or medical observation;

 

(2)Party B is confirmed partly or totally incapacitated due to an industrial
injury or an occupational disease when working for Party A;

 

(3)Party B is in a period of medical treatment for sickness or industrial
injury;

 

(4)Party B is in pregnancy, maternity leave and lactation;

 

(5)Party B has worked in Party A for 15 years, with 5 additional years before
mandatory age of retirement;

 

(6)Other situations stipulated in laws, administrative provisions.

 

5.Party B may cancel the contract upon 30 days’ prior written notice to Party A;
3 days in advance within probation period.

 

Party B may notify Party A of cancelling the contract at any time, in case any
of the following occurs:

 

(1)Party A fails to provide labor protection or labor conditions in accordance
with the labor contract;

 

(2)Party A fails to pay labor remuneration in full amount on time;

 

(3)Party A fails to pay the social insurance charges for Party B by laws;

 

(4)Party A’s rules and regulations violate provisions of laws and regulations
and damage Party B’s rights and interests;

 

(5)Party A forces Party B to conclude or alter the labor contract against Party
A’s true intention by means of deception, coercion or exploitation of its
unfavorable position;

 

(6)Other situations stipulated in laws and administrative provisions, which
allows laborer to cancel the labor contract.

 



 

 

 



In the event of Party A forces Party B to work by violence, threat or illegal
limitation of Party B’s freedom, or Party A commands against rules, forces
laborer to work at risk, which endangers the personal safety of Party B, Party B
can immediately cancel the labor contract, without prior notice to Party A.

 

(II) Termination of Labor Contract

 

The labor contract will be terminated in case any of the following occurs:

 

(1)The labor contract expires;

 

(2)Party B begins to enjoy the welfare of basic endowment insurance by laws;

 

(3)Party B is dead, pronounced dead or pronounced missing by the people’s court;

 

(4)Party A is declared bankruptcy legally;

 

(5)Party A’s business license is revoked; Party A is compelled to close down or
dissolve; or Party A decides to dissolve in advance; or

 

(6)Other situations stipulated in laws and administrative provisions.

 

(III) Party A shall issue the certification about cancellation or termination of
labor contract when cancelling or terminating the labor contract and transact
files and procedure of social insurance relation transfer for Party B within 15
days; Party B shall transact work handover as agreed by both parties; In case
Party A shall pay Party B economic compensation as per relevant provisions,
Party A shall pay when transacting the work handover.

 

Article 9 Necessary Matters Considered by Both Parties:

 

1. Employee Manual is regarded as the attachment of the contract, with equal
legal effectiveness with the contract. Party B shall strictly abide by Employee
Manual and various rules and regulations of Party A and voluntarily obey the job
transfer and various reasonable arrangements of Party A;

 

2. Party B must abide by the details of management system and provisions
promulgated and implemented afterwards;

 

3. Party B shall pay Party A one-month salary as the liquidated damages in case
of failing to resign one month in advance before the contract expires.

 

4. Laborers have read and knew Employee Manual and various rules and regulations
and are willing to abide by voluntarily.

 



 

 

 

Article 10 Labor Dispute Resolutions

 



In case of labor disputes arising from the conclusion, performance, alternation,
cancellation and termination of the contract, parties can apply for mediation,
arbitration and institute legal processing, or solve by negotiation.

 

Article 11 The contract is made in duplicate, held by Party A and Party B
respectively. In case Party A fails to deliver the text of labor contract to
Party B, which causes losses for Party B, Party A shall assume liability of
compensation.

 

Party A (seal):
                                                               Party B
(signature):

 

Legal Representative (Entrusted Agent) (signature or seal):

 

Date of Contract: April 4 , 2014

 

Verification Authority (seal):

 

Date of Verification: ____year____ month__ day

 

 

Renewal and Alternation of Labor Contract

 

In accordance with Party A’s production (work) demand and Party B’s requirement,
both parties agree to renew the labor contract for___ year(s), from___ year__
month__ day to ___ year__ month__ day.

 



 

 

 

Through negotiation, alter Article___ of the original contract, contents are

_______________________________________________________________________________________

 

_______________________________________________________________________________________

 

 

Add the unsettled matters of original labor contract:

 

_______________________________________________________________________________________

 

_______________________________________________________________________________________

 

_______________________________________________________________________________________

 

 

Party A (seal)
                                                                        Party B
(signature)

 

___ year___ month___ day                                                ___
year___ month___ day

 

 

 

_______________________________________________________________________________________

 

        Contract Verification

 

Verification Authority (seal):

 

Date of Verification: ___ year___ month___ day

 



 

